Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered March 29, 1989, convicting her of robbery in the third degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the contention of the defendant, the hearing court did not err in finding that the witnesses’ in-court identifications were supported by an independent source. The record reveals that both witnesses had ample opportunity to observe the defendant at close proximity during her commission of the crime, her struggle with the complainant, and her flight from security officers (see, People v Rivera, 22 NY2d 453, cert denied 395 US 964; People v Williams, 156 AD2d 497; People v Johnson, 146 AD2d 587).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Harwood, Eiber and O’Brien, JJ., concur.